Citation Nr: 1435893	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-16 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a left knee injury, status postsurgical repair (left knee disability). 

2. Entitlement to a temporary total rating for postoperative convalescence following a left knee arthroscopy in September 2010.  

3. Entitlement to an extension of a temporary total rating beyond September 30, 2008, for convalescence following left knee surgery.  

4. Entitlement to an extension of a temporary total rating beyond April 30, 2009, for convalescence following left knee surgery.  


REPRESENTATION
 
Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1987 to September 1987 and from December 2004 to July 2005.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and a February 2010 rating decision issued by the St. Louis, Missouri RO.  In March 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

With respect to the issue of entitlement to a temporary total rating for postoperative convalescence following a left knee arthroscopy in September 2010, a January 2011 rating decision denied a temporary total rating.  The Veteran submitted a timely notice of disagreement (NOD) in March 2011, and a statement of the case (SOC) does not appear in the record.  38 C.F.R. § 20.201.  Therefore, the Board must remand that matter pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The issues of entitlement to a rating in excess of 20 percent for a left knee disability, and entitlement to a temporary total rating for postoperative convalescence following a left knee arthroscopy in September 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. After September 30, 2008, the Veteran did not have severe postoperative residuals of a left knee arthroscopy, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), that required further convalescence.

2. After April 30, 2009, the Veteran did not have severe postoperative residuals of a left knee chondral allograft transplantation, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), that required further convalescence.


CONCLUSIONS OF LAW

1. Entitlement to an extension of a temporary total disability evaluation beyond September 30, 2008 is not warranted.  38 C.F.R. § 4.30 (2013).

2. Entitlement to an extension of a temporary total disability evaluation beyond April 30, 2009 is not warranted.  38 C.F.R. § 4.30 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In general, a claim for an increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided with a specific notice letter regarding the evidence and legal requirements necessary for a convalescent rating in February 2009, in connection with his initial claim for a convalescent rating.  In addition, he was provided with a statement of the case in November 2010 that included the regulatory text (38 C.F.R. § 4.30) explaining to him what is required for a grant of an extension of his temporary total ratings.  A supplemental statement of the case (SSOC) issued in May 2012 readjudicated the claims after the Veteran received such notice and further development was completed.  Furthermore, the Veteran's written statements demonstrate a basic knowledge of what was needed to grant his claims.  Based on the foregoing, together with the opportunity that the Veteran has had to meaningfully participate in the processing of this matter, that is, to offer argument and to submit evidence or request that VA obtain evidence, the Board finds that there has been no prejudice to the Veteran resulting from any defects in VCAA notice.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").
 
Regarding VA's duty to assist, the Veteran's service treatment records and post-service treatment records have been secured.  A VA knee examination relating to the claim for entitlement to a temporary total rating for postsurgical convalescence following an April 2008 convalescence was performed in December 2009.  The Board finds that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  At the March 2014 Travel Board hearing before the undersigned, the Veteran asserted his claims file included all relevant treatment records.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the March 2014 Board hearing, the undersigned informed the Veteran of the elements necessary to substantiate claims for temporary total ratings for postsurgical convalescence and asked questions to ascertain the nature the Veteran's postsurgical treatment.  His testimony reflects knowledge of the elements necessary to substantiate his claims.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.  

The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

The Veteran contends that he is entitled to extensions of temporary total ratings for convalescent purposes.  He essentially argues that after an April 2008 left knee arthroscopy, he required convalescence beyond September 30, 2008 and that after a February 2009 left knee chondral allograft transplantation, he required convalescence beyond April 30, 2009.  

The provisions of 38 C.F.R. § 4.30 pertaining to temporary total evaluations provide as follows: A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.

Total ratings will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major joint or more.

Furthermore, an extension of 1 or more months up to 6 beyond the initial 6 months are permissible under paragraph (a)(2) and (3).  Id.  Therefore, the maximum period of a temporary total disability evaluation due to convalescence permitted by VA regulations is 1 year.

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United States Court of Veterans Appeals (Court), citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state." Id., citing Webster's Medical Desk Dictionary 606 (1986).  In determining whether a Veteran is entitled to a temporary total evaluation due to convalescence, the most probative medical evidence is that prepared at or near the time of the treatment requiring convalescence.  See Felden, 11 Vet. App. at 430 (noting that a report rendered near the time of a hospital discharge or an outpatient release, or a later medical opinion issued close to the time of discharge or release, could be used to determine entitlement).

In other words, the purpose of a temporary total evaluation pursuant to section 4.30 is to aid the Veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of section 4.30. See Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).

The medical evidence of record shows the Veteran underwent a left knee arthroscopy, performed by Dr. McCarthy, in April 2008.  He underwent a left knee chondral allograft transplantation, performed by Dr. Thomas, in February 2009. 


Period from September 30, 2008 to February 5, 2009.

In October 2008, Dr. McCarthy signed a form indicating the Veteran was "not fit to perform military duties" from October 2008 until December 2008 due to a knee injury.  

On an October 2008 VA Rehabilitation Needs Inventory form, the Veteran indicated he wore a left knee brace and was unable to run, climb, or stand for long periods of time without severe pain.

An October 2008 VA primary care nurse note indicates the Veteran was ambulatory. 

A November 2008 treatment note from a nurse practitioner who worked with Dr. Thomas indicates the Veteran reported left knee pain, especially after walking for extended periods of time.  

A December 2008 treatment note from Dr. Thomas indicates the Veteran reported it was almost impossible to bear weight on his left knee at times.  He noted a November 2008 MRI showed a discreet osteochondral defect on his medial femoral condyle.   

A December 2008 VA rehabilitation report indicates the Veteran reported wearing a left knee brace and being able to stand or walk for less than four hours.  He indicated his disability caused him to be unable to perform his usual work activity. 

In a January 2009 letter, Dr. Thomas indicated the Veteran's left knee pain had increased in severity since he began treating him in November 2008, interfered with ambulation, and, at times, precluded weight bearing.  He noted assistant devices for ambulation did not provide relief.  Dr. Thomas noted that an attempt to repair the defect in the Veteran's knee was not made during the April 2008 arthroscopy.  He noted the defect, seen on an MRI, was on the weight bearing surface of the medial femoral condyle.  He recommended the Veteran undergo an allograft chondrocyte transplantation.  

In a January 2009 statement, the Veteran alleged he was still "totally disabled and unemployable" from the residual pain of his April 2008 left knee surgery.  

A February 2009 discharge summary notes the Veteran reported experiencing pain and swelling from the time of his April 2008 arthroscopy; the pain was worse with ambulation and standing.

In his March 2009 notice of disagreement, the Veteran alleged he had been totally incapacitated since his April 2008 surgery and required the use of crutches to ambulate.  

The Veteran was provided a VA knee examination in December 2009.  The examiner reviewed the Veteran's treatment records and found that they indicated his convalescence period following his April 2008 surgery was from the date of surgery through September 17, 2008.  

In an April 2010 statement, the Veteran reported returning to work in September 2008, but being unable to continue working after two weeks because of left knee pain.  

At the March 2014 Board hearing, the Veteran testified that he did not return to work between his April 2008 and February 2009 surgeries.  

After a review of the medical evidence in the record, the Board finds that after September 30, 2008, there remained no severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) which would warrant extension of the temporary total rating for convalescence from the April 2008 surgery.  The Board recognizes that Dr. McCarthy indicated that the Veteran would be unable to return to military duty until December 2008, and that the Veteran regularly reported knee pain  and functional limitations during this period, but he was ambulatory and even reported running and walking.  Furthermore, Dr. McCarthy did not indicate additional convalescence was needed specifically due to the immediate effects of the April 2008 operation rather than his underlying knee disability.  The Veteran also reported being unable to bear weight on his left knee at times, wearing a left knee brace and using crutches due to the pain, but Dr. Thomas related his pain to a discreet osteochondral defect on his medial femoral condyle and did not attribute it to recuperation from the April 2008 arthroscopy.  Dr. Thomas noted an attempt to repair such defect was not made during the April 2008 procedure, indicating it was not a result of the surgery.  None of the Veteran's treatment records from between September 2008 and February 2009 indicates he had incompletely healed surgical wounds.  Furthermore, none of the treatment records from this period indicates the Veteran's treatment providers prohibited regular weight-bearing or found the continued use of crutches was necessary.   Notably, the December 2009 VA examiner found the Veteran's treatment records showed his convalescent period following the April 2008 surgery ended in September 2008.  

The Board recognizes the Veteran's assertions that his April 2008 left knee arthroscopy required a convalescent period beyond September 30, 2008, because of the severity of the postoperative residuals.  His DD-214 shows his military occupational specialty (MOS) was as a health care specialist.  The Veteran is competent to testify as to symptoms he experiences, including pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, there is no indication he has special knowledge regarding orthopedics, and, therefore, despite his MOS as a medical specialist, he is not competent to offer an opinion as to the etiology of the left knee symptoms he was experiencing.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (rejecting the medical opinion of the appellant's wife, a nurse, because she did not show that she had specialized knowledge of cardiology or show that she participated in her husband's treatment); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1377   (2007).

The Veteran also reported being unable to work during this time, but an inability to maintain employment is not the criteria to be used under 38 C.F.R. § 4.30; rather, the issue is whether the medical evidence supports a conclusion that the Veteran required convalescence due to the surgery in question.  The preponderance of the competent medical evidence of record indicates the Veteran did not require convalescence beyond September 30, 2008, as a result of the April 2008 knee arthroscopy, even though he continued to complain of severe pain.  As such, entitlement to an extension of a temporary total rating beyond September 30, 2008, for convalescence following left knee surgery is denied.  

Period from April 30, 2009. 

In the January 2009 letter noted above, Dr. Thomas noted that he expected the February 2009 allograft chondrocyte transplantation would require two to three days of hospitalization and four to six weeks of prohibited weight-bearing with a return to full activity between six and twelve weeks.      

An April 2009 VA primary care nursing note indicates the Veteran was ambulatory and reported walking frequently with use of one crutch and partial weigh bearing.  The VA nurse noted he was unable to exercise due to the residuals of his left knee surgery.  A June 2009 VA primary care nursing note indicates the Veteran again reported walking frequently, but with left knee pain.

A May 2009 VA counseling note indicates the Veteran reported for education counseling at a VA facility.  In an e-mail he sent May 5, 2009, he said he was "ready to start school."  His school records show he attended school beginning in June 2009.  

In a June 2009 treatment note, Dr. Thomas noted that the Veteran reported "he is absolutely pain free when simply ambulating on even ground," but experiencing pain while walking up stairs unassisted.  He found that the Veteran's surgical incision was well-healed.  He noted the Veteran was doing well with day-to-day activities, but had difficulty ascending inclines.  

A July 2009 VA orthopedic consult note shows the Veteran reported that he "gets around on [his left knee] okay" but experiencing continuous pain.  The physician noted a well-healed incision to the anterior aspect of his left knee and well-healed portal sites.  He was assessed with continued pain and swelling to his left knee, status post a left medial femoral condyle allograft chondroplasty.  He was provided a medial offloading brace for his left knee.  

An August 2009 VA orthopedic surgery outpatient note indicates the Veteran had been placed in an unloading brace, which helped minimally reduce his pain.  The note indicates the Veteran reported continuous, severe pain following the February 2009 knee surgery.  The VA physician interpreted an August 2009 MRI (the MRI report was not available yet) as showing left knee arthralgia with osteochondral lesion at the medial femoral condyle, possible meniscus tear, and possible chondral malacia patella.  He noted that the Veteran "perhaps...had some dehiscence at the close of the capsule to the patella" and possibly some dehiscence of the repair of the medial arthrotomy with lateral subluxation of the patella.   

The August 2009 VA MRI revealed findings "consistent with chondral abnormality overlying the medial femoral condyle with irregularly or tiny defect in the underlying subchondral surface."  Edema and an effusion were noted.   

An August 2009 treatment note from Dr. Thomas indicates the Veteran reported increased pain.  He noted the Veteran's surgical incision was well-healed and there was mild effusion.   

In a September 2009 letter, Dr. Thomas indicated that the Veteran reported being unable to bear weight on his left knee at times.  He again noted the Veteran's surgical incision was well-healed, but noted an August 2009 MRI showed the February 2009 procedure was unsuccessful as the osteochondral defect was still present.

In September 2009, Dr. Thomas signed a disabled parking application for the Veteran, checking the appropriate box to indicate that he was "severely limited in his/her ability to walk."  He noted the Veteran's disability should not extend beyond December 2010.

In a December 2009 treatment note, Dr. Thomas indicated the Veteran could not run, jump, jog, climb, crawl, squat or undergo physical training testing.  He noted walking, swimming, and biking were permitted. 

As noted, the Veteran was provided a VA knee examination in December 2009.  The Veteran reported participating in a VA work/study program.  He indicated he last worked at the RO in September 2009 and was a full-time student at the time of the examination.  He reported walking on uneven surfaces and up and down stairs.  He reported using a cane "most of the time" and wearing a knee brace.  The examiner noted the Veteran's surgical scar and arthroscopy portals were well-healed.  He was diagnosed with residuals of a left knee injury with osteochondral fracture with development of osteochondritis dissecans, status post arthroscopic debridement of medial femoral condyle fracture and partial synovectomy, status post allograft chondrocyte transplantation of left medial femoral condyle osteochondral defect.  

The Veteran underwent a right knee VA examination in March 2010.  The examiner noted that the Veteran was wearing a left knee brace.  He carried a cane and walked with a slight limp.

In his April 2010 substantive appeal, the Veteran asserted he had only worked thirty days in the prior six months because of his left knee disability.  

At the March 2014 Board hearing, the Veteran testified that he was confined to his house and using crutches after April 30, 2009, as a result of residuals of his February 2009 surgery.  He said he transitioned from crutches to a cane in the summer of 2009.  He reported returning to work about ten months after the February 2009 surgery.  

A review of the medical evidence of record from this period shows there remained no severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) which would warrant extension of the temporary total rating for convalescence beyond April 30, 2009, from the February 2009 surgery.  
	
The April 2009 VA nursing note shows the Veteran was ambulatory even prior to April 30, 2009 with the use of one crutch.  In June 2009, he reported walking regularly with knee pain.  He reported walking pain-free on flat surfaces to Dr. Thomas in June 2009.  Subsequent treatment notes show he continued to be ambulatory despite his reported continuous knee pain and use of assistive devices.  His surgical incision was noted to be well-healed.  None of the Veteran's treatment records following April 30, 2009, indicates he had incompletely healed surgical wounds or that his treatment providers prohibited regular weight-bearing or found the continued use of crutches was necessary.   

The Board recognizes that the Veteran was prescribed a medial offloading brace in July 2009, but there's no indication his continued knee pain and any functional limitation was attributable to the immediate recuperation from the February 2009 operation.  The July 2009 VA orthopedic consult note indicates the VA physician found that the prior operations to repair the Veteran's left knee disability may not have been completely successful, but does not indicate that his complaints were residuals of the February 2009 surgery rather than manifestations of the underlying, chronic knee disability.  Dr. Thomas interpreted the August 2009 VA MRI to show that the February 2009 operation was unsuccessful in removing the defect from the Veteran's left knee and did not find that the Veteran's reported knee pain and functional limitation were postoperative residuals.  

The Board also recognizes the Veteran's assertions that his February 2009 left knee surgery required a convalescent period beyond April 2009 as a result of postoperative residuals, but for the same reasoning explained above, finds he is not competent to offer such a medical opinion.  See Black, 10 Vet. App. at 284.

The Board also recognizes the Veteran's March 2014 testimony that he was confined to his house after April 30, 2009.  He is competent to testify that he was confined to his house, but the Board finds his assertion lacks credibility.  His VA and private treatment records from this period show he was ambulatory and left his home for medical appointments.  Furthermore, as noted, an e-mail he sent in early May 2009 shows he felt ready to attend school.  He subsequently reported for counseling at a VA facility in May 2009 and began attending school in June 2009.  Taken together, these records show that not even was he not confined to his house, but he was able to regularly travel elsewhere.  As such, his testimony in this regard is of no probative value.  

The Board finds most probative and persuasive the opinion of Dr. Thomas, who assessed a period of four to six weeks of prohibited weight-bearing and a return to full activity between six and twelve weeks following the surgery in his January 2009 letter, just prior to the surgery he performed.  See Felden, 11 Vet. App. at 430 (noting the high probative value of a report rendered near the time of a hospital discharge or an outpatient release on questions with respect to convalescence following surgery).  

The preponderance of the competent medical evidence of record indicates the Veteran did not require convalescence beyond April 30, 2009, as a result of the February 2009 left knee surgery, even though he continued to complain of severe pain and limitations.  As such, entitlement to an extension of a temporary total rating beyond April 30, 2009, for convalescence following left knee surgery is denied.  


ORDER

Entitlement to an extension of a temporary total disability evaluation for convalescence following surgery beyond September 30, 2008 is denied.

Entitlement to an extension of a temporary total disability evaluation for convalescence following surgery beyond April 30, 2009 is denied.



REMAND

As explained in the Introduction, the RO denied entitlement to a temporary total rating for postoperative convalescence following a left knee arthroscopy in September 2010 in a January 2011 rating decision.  The Veteran filed a timely NOD in March 2011.  The Veteran is, therefore, entitled to an SOC.  The current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that the Veteran's claim for a rating in excess of 20 percent for a left knee injury, status postsurgical repair, is inextricably intertwined with the Veteran's claim for a temporary total rating for postoperative convalescence that is presently being remanded, and the Board defers ruling on this matter until the Remand mandates have been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

The Veteran's service-connected left knee disability is currently evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5261.  He asserts he is entitled to an increased rating.  

The Veteran was afforded a VA left knee examination in April 2012.  Given the length of the intervening period, another VA examination is needed to determine the current severity the Veteran's service-connected left knee disability.  

A review of the record shows that the most recent VA treatment records associated with the claims file date from November 2010.  VA's duty to assist requires that any outstanding VA treatment records be obtained and associated with the claims folder.  


Accordingly, the case is REMANDED for the following action:

1. Issue an SOC to the Veteran that addresses the issue of entitlement to a temporary total rating for postoperative convalescence following a left knee arthroscopy in September 2010.  The Veteran should be informed that he must file a substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review. 

2. Obtain all of the Veteran's VA treatment records from November 2010 to the present which have not yet been associated with the record, including records from the Jackson, Mississippi, VA Medical Center.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. The Veteran should be scheduled for a VA orthopedic examination to ascertain the current nature and severity of his service-connected left knee disability.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

4. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to a rating in excess of 20 percent for the Veteran's left knee disability.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


